DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 10 should be amended to -wherein actuator contacts -.  Appropriate correction is required.
Claims 2-13 are objected to due to their dependence on claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Support element (claim 1)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Element (Support element - claim 1)
coupled with functional language 
configured to support the actuator module on a camshaft (Support element - claim 1)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a surrounding plastic molding (Support element - claim 1)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Note: the claims of the application are considered to have the filing date of 12/1/20. While the bibliographic data sheet indicates a possible file date of 5/14/19 from application 16/411/768 this application does not reference a linear actuator and for this reason the 5/14/19 cannot be the filing date of the claims as written. For this reason, the claims are considered to have the filing date of 12/1/20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1:
The limitation “so that the actuator contacts are directly accessible from the outside for electrical testing when the sealant is not present and not directly accessible from the outside for electrical testing when the sealant is present” in lines 14-17 are new matter. There is nothing in the original disclosure that indicates electrical testing is performed. Further, there is nothing that indicates that the contacts are not directly accessible from the outside when the sealant is present. The disclosure does indicate that quality control can be performed (specification, ¶0016) during assembly. Also, the applicant should note that lines 10-17 appear to reference an intermediate product that is not the final product which raises a question of how much patentable weight should be given to these limitations since the claim is ultimately for the final product. For the sake of examination, the office has concluded that the lines 10-17 only require a sealant and actuator contacts for the final product and therefore any combination that includes these structures reads on the claims.
Claims 2-6 and 10-13 are rejected due to their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5:
The claim is unclear because of limitation “an actuator contact” in lines 2-3. This limitation is unclear because an actuator contact is already established in claim 1 (line 10) which raises a question of if they are the same structure or different structures. For the sake of examination, the office has assumed they are the same structure.
Claim 6 is rejected due to its dependence on claim 5.

Regarding claim 12:
The claim is unclear because of limitation “the actuator module includes at least one outward protruding pin” in line 2. This limitation is unclear because an actuator contact is already established in claim 1 (line 10) which raises a question of if they are the same structure or different structures (the pin appears to be the actuator contact 12 in the figures). The same structure cannot be identified by two different limitations in the same claim tree (hence the clarity issue around the “actuator contact” in claim 1 and “outward protruding pin” in claim 12). For the sake of examination, the office has assumed they are the same structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2018/0363515 to Stanhope et al. (Stanhope) in view of DE patent document DE 102011117528 to Arnoldi et al. (Arnoldi) (see attached English language machine translation) as further evidenced by US patent number 6,701,959 to Flynn et al. (Flynn) and US patent application publication number 2002/0055305 to Williams.
Regarding claim 1:
Stanhope discloses:
A support arrangement (figure 17-20) for an electromagnetic actuator of a hydraulic cam phaser (¶0002), the support arrangement comprising: 
an actuator module (10) including a linear electromagnetic actuator (¶0054) including an axially displaceable connecting rod (¶0054, “plunger”); and 
a support element (20; see the 35 USC 112(f) interpretation of the claim as “plastic molding”; ¶0022, “The retaining element is produced in a cost effective manner by an injection molding method, in particular from a plastic material”) configured to support the actuator module (10) on a camshaft (¶0049, “A cam phaser that is not illustrated in detail is configured to adjust a cam shaft”), 
wherein the actuator module (10) is connected to the support element (20) by an electrical contact arrangement (28 and 68) configured to actuate the linear electromagnetic actuator (28 and 68 supply electrical current to the coil of the actuator; ¶0058), and 
wherein the electrical contact arrangement includes an electrically conductive clamping element (the receiving female or male ports in 68 for contacts within 28);
wherein actuator contacts (see contacts within 28 in figure 18) of the actuator module (10) that are inserted into the electrically conductive element (the receiving female or male ports in 68 for contacts within 28) in a displacement direction of the axially displaceable connecting rod (these contacts within 28 an d68 are arranged to receive one another in the axially displaceable connecting rod/plunger) are arranged in pockets of the support element (and are arranged within the pockets of 68).
Stanhope fails explicitly to disclose:
wherein the electrical contact arrangement includes an electrically conductive elastic clamping element
wherein actuator contacts that are sealed by a sealant towards an outside of the support arrangement that is not wetted by oil that drives the cam phaser so that the actuator contacts are directly accessible from the outside for electrical testing when the sealant is not present and not directly accessible from the outside for electrical testing when the sealant is present.  
Arnoldi discloses:
	A camshaft actuator that further includes an actuator (2, 10 and 11) and a support element (7). Further, system includes connectors (13) that are sealed with sealant (see pages 3 and 5 of the English language machine translation). The sealant is added to prevent engine oil from entering the housing and connector (page 5 of the English language machine translation).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrical contact arrangement (28 and 68) which includes male/female plugs (see figure 1 below, elements C within 28 which are two male plugs/connectors) (also as further evidenced by US patent number 6,701,959 to Flynn which shows to 2 male pin connectors 58 within an electrical arrangement 56 at the end of an actuator for making electrical contact between the actuator and the electronic circuitry of the vehicle column 4, lines 30-50) are electrically conductive elastic clamping element since these plugs need to electrically deform/clamp in order to contact one another (as further evidenced by US patent application publication number 2002/0055305 to Williams which shows a male/female plug arrangement (figure 1 or figure 3) that elastically deforms to make an electrical connection (Williams, ¶0034 which refers to the elastic limit of the tines)).

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stanhope to use sealant to seal the connectors as taught by Arnoldi for the purpose of sealing the connector and housing form engine oil (Arnoldi, page 5 of the English language machine translation). The sealant as taught by Arnoldi would be applied during assembly and would prevent oil from the engine entering the actuator contacts. Further, see the above 35 USC 112(b) rejection of this claim for the interpretation of lines 10-17 of the claim. As indicated before, the Stanhope already includes the electrically conductive elastic clamping elements/actuator contacts and Arnoldi adds the sealant to the structure of Stanhope.



    PNG
    media_image1.png
    830
    502
    media_image1.png
    Greyscale

Figure 1 – from Stanhope, figures 17-18, annotated by the examiner with reference letters
Regarding claim 2:
Stanhope discloses as evidenced by Williams:
The support arrangement according to claim 1, wherein the elastic clamping element (the receiving female ports in 68 for contacts within 28 as further evidenced US patent application publication number 2002/0055305 to Williams which shows a female port 16 that is an elastic clamping element because of clamps 26 which expand to receive the male connector 18 as shown in figures 4-5) is arranged at the support element (20).  

Regarding claim 3:
Stanhope discloses as evidenced by Williams:
The support arrangement according to claim 1, wherein the elastic clamping element includes a first clamping device (1st corresponding female plug in 68 for the 1st of two of the male plugs/connectors within 28 (element C in figure 1 above) as further evidenced US patent application publication number 2002/0055305 to Williams which shows a female port 16 that is an elastic clamping element because of clamps 26 which expand to receive the male connector 18 as shown in figures 4-5) and a second clamping device (2nd corresponding female plug in 68 for the 2nd of two of the  male plugs within 28 (2nd element C connector in figure 1 above) as further evidenced US patent application publication number 2002/0055305 to Williams which shows a female port 16 that is an elastic clamping element because of clamps 26 which expand to receive the male connector 18 as shown in figures 4-5).  

Regarding claim 4:
Stanhope discloses as evidenced by Flynn and Williams:
The support arrangement according to claim 3, wherein the first clamping device (1st of two of the receiving female in 68 corresponding to the 1st male plug shown in figure 1 above element C and as further evidenced by US patent number 6,701,959 to Flynn which shows to 2 male pin connectors 58 within an electrical arrangement 56 arranged in parallel requiring two female plugs (as evidenced by US patent application publication number 2002/0055305 to Williams which shows a female port 16 arranged to receive the male connector 18) arranged in parallel with a second female to receive the parallel male plugs) and the second clamping device (2nd of two of the receiving female contacts in 68  corresponding to the 2nd male plug shown in figure 1 above element C and as further evidenced by US patent number 6,701,959 to Flynn which shows to 2 male pin connectors 58 within an electrical arrangement 56 arranged in parallel requiring two female plugs (as evidenced by US patent application publication number 2002/0055305 to Williams which shows a female port 16 arranged to receive the male connector 18) arranged in parallel with a 1st female plug to receive the parallel male plugs) are arranged parallel to each other (extend parallel to one another to contact male plugs C in figure 1 above in 28).  

Regarding claim 5:
Stanhope discloses as evidenced by Williams:
The support arrangement according to claim 1, wherein the elastic clamping element includes a first clamping arm (clamping arms or tines of the 1st of two of the receiving female (as further shown in evidentiary reference US patent application publication number 2002/0055305 to Williams which shows how female plugs include tines/clamps 6 or 26 for clamping the mating male pin) the in 68 for receiving male connectors (element C in figure 1 above) within 28) configured to clamp and fix an actuator contact (holds a pin within 28).  

Regarding claim 6:
Stanhope discloses as evidenced by Williams:
The support arrangement according to claim 5, 
wherein the elastic clamping element includes a second clamping arm (2nd of two of the receiving female (as further shown in evidentiary reference US patent application publication number 2002/0055305 to Williams which shows how female plugs include tines/clamps 6 or 26 for clamping the mating male pin) the in 68 for receiving male connectors (element C in figure 1 above) within 28) configured to clamp and fix the actuator contact (holds a pin within 28), and 
wherein the second clamping arm is arranged opposite to the first clamping arm (arranged on the opposite of 68 in the width wise direction). 

Regarding claim 10:
Stanhope discloses:
The support arrangement according to claim 1, wherein the support element (20) includes a surrounding plastic molding (¶0068, “If the retaining element 20 is provided as a low cost plastic component as it is the case”; ¶0022, “The retaining element is produced in a cost effective manner by an injection molding method, in particular from a plastic material”).  

Regarding claim 12:
Stanhope discloses:
The support arrangement according to claim 1, wherein the actuator module (10) includes at least one outward protruding pin (42 or electrical connector pin C in figure 1 above) which is introducible into a corresponding depression (depression ring D in figure 1 above which is a depression relative to 52/68 in regards to 42 or electrical connector pin C which is received within the depression of 68 or the connectors within 68) of the support element (20). 


Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanhope and Arnoldi as applied to claim 1 and 12 above, and further in view of US patent number 6,701,959 to Flynn et al. (Flynn).
Regarding claim 11:
Stanhope fails to disclose:
The support arrangement according to claim 1, wherein the support element is welded to the actuator module.  
Flynn teaches:
	A support arrangement (56) for an electromagnetic actuator (40) for a valve (28). Further, the reference indicates plastic pieces can by ultrasonically welded together in order to facilitate assembly (column 2, lines 34-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stanhope to further include welding the plastic support element and plastic actuator module of Stanhope (10 and 20; both plastic components ¶0022 and ¶0054) as taught by Flynn in order to facilitate or aid assembly (Flynn, column 2, lines 34-37).
Regarding claim 13:
Stanhope fails to disclose:
The support arrangement according to claim 12, wherein the pin is configured to be welded to the support element.  
Flynn teaches:
	A support arrangement (56) for an electromagnetic actuator (40) for a valve (28). Further, the reference indicates plastic pieces can by ultrasonically welded together in order to facilitate assembly (column 2, lines 34-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stanhope and Arnoldi to further include welding the plastic support element and plastic actuator module of Stanhope (10 and 20; both plastic components ¶0022 and ¶0054) as taught by Flynn in order to facilitate or aid assembly (Flynn, column 2, lines 34-37). This would include welding at the joint between the plastic support element and plastic actuator module of Stanhope (10 and 20) which would include welding pin 42 since it is located at this joint.


Allowable Subject Matter
Claims 7 and 8 are allowed.

The prior art of record does not teach “wherein the first clamping arm, the second clamping arm and a third clamping arm is arranged at an angle between 0° and 80° or between 10° and 60° relative to a longitudinal axis of the elastic clamping element” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.
	
The prior art of record does not teach “wherein the first clamping arm, the second clamping arm and a third clamping arm is bent in a direction facing away from the actuator module in a state in which the actuator module is supported at the support element” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.

Response to Arguments
Applicant’s arguments, see remarks, filed 1/9/22, with respect to the rejection(s) of claim(s) 1-6 and 10-13 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stanhope and Arnoldi.

Regarding the claim objections:
The applicant’s amendments to the claims have addressed the previous claim objections and for this reason they have been withdrawn. However, a new set of rejections have been made based on the applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                          
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746